Bell, Justice,
concurring. Upon the argument the writer expressed the tentative view that the bank might have a remedy in tort (cf. Scott v. McNeil, 154 U. S. 34, 14 Sup. Ct. 1108, 38 L. ed. 896); but, even if so, the recovery had in the present suit could not be sustained upon that theory, for the reason that the action was brought, not in the name of the bank as the party damaged, but in the name of the ordinary suing for its use. See McElmurray v. Harris, 117 Ga. 919 (43 S. E. 987); McEachern v. Edmondson, 123 Ga. 80 (49 S. E. 798).